BLD-201                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-1463
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                               MANUEL GONZALEZ,
                                                Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                     (D.C. Criminal Action No. 2-14-cr-00015-001)
                      District Judge: Honorable Gerald J. Pappert
                      ____________________________________

              Submitted on the Appellee’s Motion for Summary Affirmance
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     June 17, 2021
              Before: AMBRO, SHWARTZ and PORTER, Circuit Judges

                              (Opinion filed: June 23, 2021)
                                       _________

                                        OPINION *
                                        _________
PER CURIAM

       Appellant Manuel Gonzalez, proceeding pro se, appeals from the District Court’s

order denying his motion for compassionate release filed pursuant to 18 U.S.C.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
§ 3582(c)(1)(A). The Government has filed a motion for summary affirmance. For the

reasons that follow, we grant the Government’s motion and will summarily affirm the

District Court’s judgment. 1

         After a trial in 2014, a jury in the United States District Court for the Eastern

District of Pennsylvania found Gonzalez guilty of possessing a firearm while a convicted

felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). The District Court sentenced

him in 2015 to a term of 200 months in prison, based in part on a sentencing

enhancement under the Armed Career Criminal Act. However, after the United States

Supreme Court issued its decision in Johnson v. United States, 576 U.S. 591 (2015), the

District Court granted his motion to vacate sentence and resentenced Gonzalez without

the enhancement to a term of 120 months in prison. He is currently scheduled for release

on September 23, 2022.

         In January 2021, Gonzalez submitted a pro se motion for compassionate release

from custody. 2 He claimed to suffer from serious medical conditions that, when

considered with prison conditions, placed him at a significantly higher risk for severe

complications if he caught the COVID-19 virus. The District Court denied the motion,

and Gonzalez filed this timely appeal. After Gonzalez filed an informal opening brief,

the Government moved to summarily affirm the District Court’s order denying

compassionate release.


1
    We also grant the Government’s motion to be excused from filing a brief.
2
 Gonzalez initially sought compassionate release from the warden of his prison. The
warden denied the request.
                                                2
       We have jurisdiction over the appeal under 28 U.S.C. § 1291. We review the

District Court’s order for an abuse of discretion and will not disturb that decision unless

the District Court committed a clear error of judgment after weighing the relevant factors.

See United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020). We may summarily

affirm a district court’s decision “on any basis supported by the record” if the appeal fails

to present a substantial question. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir.

2011) (per curiam).

       Under 18 U.S.C. § 3582(c)(1)(A), a district court may reduce a sentence if

extraordinary and compelling reasons warrant such a reduction. Before granting

compassionate release, however, a district court must consider “the factors set forth in

[18 U.S.C. §] 3553(a) to the extent that they are applicable.” Id. § 3582(c)(1)(A). Those

factors include, among other things, “the history and characteristics of the defendant,” 18

U.S.C. § 3553(a)(1), and “the need for the sentence imposed . . . to reflect the seriousness

of the offense, to promote respect for the law, . . . to provide just punishment for the

offense[,] . . . to afford adequate deterrence to criminal conduct,” and to “protect the

public from further crimes of the defendant,” id. § 3553(a)(2)(A)-(C).

       Here, the District Court concluded that Gonzalez’s health factors, including

obesity, high blood pressure, and prediabetes did not constitute “extraordinary and

compelling” reasons for his release. See District Court Memorandum at 3-6. The

District Court continued that, even if Gonzalez had demonstrated “extraordinary and

compelling” reasons, a balancing of the applicable § 3553(a) factors did not support

granting Gonzalez compassionate release. Id. at 6. The District Court noted that

                                              3
Gonzalez is serving his present sentence for possessing a loaded weapon while on parole

for two violent offenses in which he used a gun. The Court explained that Gonzalez had

chosen to do this even after serving long sentences for those violent firearm offenses, and

that his release would not “reflect the seriousness of his offense, promote respect for the

law, provide just punishment or afford adequate deterrence.” Id. (citing § 3553(a)(2)(A)-

(B)). The District Court concluded that Gonzalez remains a danger to the community

because he continues, undeterred, to illegally possess and use firearms. See id. (citing

§ 3553(a)(2)(C)).

       On appeal, Gonzalez does not challenge the District Court’s conclusions drawn

after weighing of the section 3553(a) factors at all. Instead, he argues that the District

Court impermissibly relied on U.S.S.G. § 1B1.13, a policy statement in the Guidelines, in

its “extraordinary and compelling” analysis. However, Gonzalez’s argument is

inapposite. Here, the District Court made clear that, regardless of whether he met the

“extraordinary and compelling” standard, the application of the section 3553(a) factors

worked against Gonzalez’s release. See Dist. Ct. Mem. at 1, 6. We discern no error of

judgment here. See Pawlowski, 967 F.3d at 330-31 (holding that the district court did not

abuse its discretion by deciding that § 3553(a) factors weighed against granting

compassionate release).

       Because this appeal does not present a substantial question, we grant the

Government’s motion to summarily affirm, and we will summarily affirm the District

Court’s February 19, 2021 judgment. See 3d Cir. I.O.P. 10.6.



                                              4